Citation Nr: 0217222	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  94-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability including as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left knee 
disability claimed as secondary to service-connected 
fractures of the right tibia and fibula.

3.  Entitlement to service connection for a back disability 
claimed as secondary to service-connected fractures of the 
right tibia and fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The case is now under the 
jurisdiction of the Nashville, Tennessee, RO.

In August 1998, the Board remanded the case for further 
development of the evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet 
subject to a final decision as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the veteran was notified by the August 1998 
Board remand order that the evidence that was needed in his 
case consisted of medical opinions about the medical issues 
involved in his claims.  The veteran also was informed by 
the Board's remand order as well as by the RO, in a letter 
dated August 1998, that VA would obtain this medical 
evidence for him by scheduling him for examinations.  In the 
August 1998 letter, the RO also informed the veteran what 
was needed from him, namely, that it was his responsibility 
to report for the examinations and that failure to do so 
could adversely affect his claims.  The RO notified the 
veteran of the specific provisions of the VCAA in the August 
2002 supplemental statement of the case.  Accordingly, the 
Board concludes that the requirements of the VCAA have been 
met in this case, and the adjudication of this appeal poses 
no harm or prejudice to the appellant.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  A right hip disability was not shown in service, and 
arthritis of the right hip was not shown to have manifested 
itself to a degree of 10 percent or more within one year 
following the veteran's separation from service in 1963.

2.  A right hip disability, shown on some x-ray reports in 
the last several years as minimal or mild degenerative 
changes, is not the result of injuries sustained in an 
automobile accident in service including fractures of the 
right tibia and fibula and of the right inferior pubic 
ramus.

3.  The veteran does not have a left knee disability.

4.  An additional degree of non-service-connected back 
disability proximately resulted from aggravation by the 
antalgic gait resulting from the service-connected residuals 
of the fracture of the right tibia and fibula.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a right hip 
disability, including as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1131, 1137, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a), 3.307, 3.309 (2002).

2.  The requirements for service connection for a left knee 
disability, claimed as secondary to service-connected 
fractures of the right tibia and fibula, have not been met.  
38 U.S.C.A. §§ 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).

3.  The requirements for service connection for the 
additional degree of back disability (but only that degree) 
over and above the degree of disability existing prior to 
the aggravation of a non-service-connected back disability 
by an antalgic gait resulting from the service-connected 
residuals of the fracture of the right tibia have been met.  
38 U.S.C.A. §§ 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for 
certain diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112.  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Where a service-connected disability aggravates 
a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Thus, establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the 
current disability either (a) proximately resulted from or 
(3) that a degree of the current disability (b)  proximately 
resulted from aggravation by a service-connected disability.

A Right Hip Disability.

In November 1992, the veteran claimed service connection for 
an injury to the right hip which he indicated that he 
sustained in service in 1962.  Service medical records 
showed that the veteran sustained injuries when he was hit 
by an automobile in service in 1962.  Specifically, the 
records reflected treatment for a simple comminuted fracture 
of the mid-tibia and fibula; a simple fracture of the right 
inferior pubic ramus; and abrasions of the face and right 
buttock.  There was no evidence of a right hip injury or 
disability in service.

On a December 1992 VA Bones examination, the veteran 
reported a history of having sustained fractures to the 
right hip and bilateral pelvic bones in the automobile 
accident in service.  There was no evidence that the 
examiner reviewed the service medical records, and the 
diagnoses included status post fractured right hip and bony 
pelvis.

December 1992 VA x-ray reports pertaining to the hips and 
pelvis reflected an impression of minimal-to-mild 
degenerative changes of both hip joints.  The radiologist 
noted that the possibility of an old injury to the left hip 
could not be excluded, noting a small bony projection or 
spurring and mild defect adjacent to the left inferior 
acetabulum.  Similar findings were not made pertaining to 
the right hip.

On January 1994 VA examination reports, the examiner noted a 
history of a fractured right tibia and fibula and a 
fractured inferior ramus right pubic bone, and the diagnoses 
were status post fractured right tibia and fibula and a 
fractured inferior ramus right pubic bone.  There were no 
complaints or findings relevant to the right hip on 
examination.

At a November 1994 RO hearing, the veteran clarified that he 
was claiming that the right hip condition was due to the 
fracture to the pubic ramus, part of the pelvis, sustained 
in service.  The veteran's representative requested that a 
medical opinion be obtained on the matter.  A January 1995 
x-ray report pertaining to the pelvis and right hip was 
normal.  A February 1995 VA Medical Record Report reflected 
a diagnosis of arthritis of the hips.

On a June 1995 VA Joints examination, the examiner noted 
that the old pelvis fracture appeared to be well healed, and 
the examiner rendered the opinion that, based on 
radiographs, physical examination and history, the old 
pelvis fracture no longer contributed to the veteran's 
current complaints.  The examiner also noted that the 
veteran had no pain to the right hip joint on physical 
examination and radiographically there was no evidence of 
significant degenerative changes.  Therefore, the examiner 
indicated that the right hip pain was due to pain radiating 
from the lumbar spine.  

On an October 1995 VA Joints examination, range of motion of 
the hips was full although the veteran complained of pain 
with range of motion testing.  Neurological findings were 
normal.  On a February 1997 VA examination, the veteran 
reported to the examiner that his back pain was due to discs 
wearing down and that he thought for years that his problem 
involved his hips but learned it turned out to be his back 
where the discs were.  The examiner noted that the veteran 
did not have any problems with his hips.  A February 1997 
x-ray of the right hip was normal.

On a November 1998 VA examination by Michael P. Moore, M.D., 
the veteran reported a history of having sustained a right 
pelvic fracture and a right hip fracture in the automobile 
accident in service.  There was no evidence that the 
examiner reviewed the service medical records which show 
this history to be erroneous.  Dr. Moore noted that 
radiographic studies of the hips showed some mild 
degenerative changes and rendered the opinion that the 
veteran had components of age related degenerative hip 
disease superimposed on what he felt was mild post traumatic 
osteoarthritis as a result of the pelvic and hip fractures 
on the right.

On a March 1999 VA examination by Charles Huddleston, II, 
M.D., Dr. Huddleston noted that he had reviewed the medical 
evidence in the claims file.  Therefore, he noted, 
consistent with the service medical records, that the 
fractures in service involved the right inferior pubic ramus 
and the right tibia and fibula.  With regard to the right 
hip, the veteran reported that there was no pain at rest but 
on walking he developed a tightness in the lateral and 
posterior hip.  Dr. Huddleston noted that there was some 
restriction of range of motion of the right hip secondary to 
pain.  He noted, however, that x-rays were negative for any 
significant degenerative arthritis and in many positions 
testing the hip, the veteran had complained of knee pain 
more than hip pain.  Based on findings on examination, Dr. 
Huddleston concluded that the right hip pain was not caused 
by or made worse by the service-connected fractures of the 
right tibia and fibula or the right inferior pubic ramus.

In December 1999, Dr. Huddleston reviewed his own 
examination report and that of Dr. Moore to explain and 
reconcile any possible disagreement.  With regard to the 
hips, Dr. Huddleston noted that there was disagreement 
because Dr. Moore concluded that there was post traumatic 
osteoarthritis "as a result of his pelvic and hip fracture 
on the right."  Dr. Huddleston stated that he reviewed the 
service medical records again and noted that there was no 
mention of any hip fracture in service.  Therefore, since 
Dr. Moore's impression was based on the erroneous history of 
a right hip fracture, Dr. Huddleston concluded that his own 
assessment was a more accurate assessment with regard to the 
veteran's current right hip complaints.  Dr. Huddleston also 
noted that the February 1997 and November 1998 x-rays of the 
right hip read by the VA radiologist were negative.

In this case, there is no evidence in the service medical 
records of a right hip disability.  Moreover, arthritis of 
the hips is not shown to have manifested itself to a degree 
of 10 percent or more within one-year of separation from 
service in 1963.  In addition, the Board finds that Dr. 
Huddleston's opinion is more probative and persuasive than 
Dr. Moore's opinion on the question of a relationship 
between complaints of right hip pain and the injuries 
sustained in service because it is consistent with the 
evidence of record, particularly the service medical 
records, whereas Dr. Moore's opinion was based on an 
erroneous history of a right hip fracture which is not shown 
in service.  Dr. Huddleston's opinion is also consistent 
with the June 1995 VA examiner who noted that the old pelvis 
or pubic ramus fracture appeared to be well healed and that 
it no longer contributed to the veteran's current complaints 
including right hip pain.  Moreover, although some radiology 
reports, such as the one in December 1992, did reflect 
minimal-to-mild degenerative changes of both hip joints, the 
Board concludes that these findings may be attributed to 
age-related arthritis, as pointed out by Dr. Moore, because 
no injury is shown to have been sustained to either hip, 
including the right hip, in service. Accordingly, for these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
right hip disability including as secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a), 3.307, 3.309 (2002)

A Left Knee Disability.

In November 1992, the veteran claimed service connection for 
a left knee disability secondary to injuries he sustained 
when he was hit by an automobile in service in 1962.  He 
stated that he started having problems with his left knee in 
1968 due to the accident in 1962.  As noted above with 
regard to the claim for service connection for a right hip 
disorder, the service medical records reflected treatment 
for a simple comminuted fracture of the mid-tibia and 
fibula; a simple fracture of the right inferior pubic ramus; 
and abrasions of the face and right buttock.  There was no 
evidence of a left knee injury or disability in service.

There were no complaints or findings pertaining to a left 
knee disability on VA examinations conducted in December 
1992, or January 1994.

At an RO hearing in November 1994, the veteran's 
representative clarified that the theory for service 
connection for the left knee disability was that it was the 
result of the service-connected right knee and leg disorder.  
There were no complaints or findings pertaining to a left 
knee disability on VA examinations conducted in January 1995 
or June 1995.

On an October 1995 VA Joints examination, the veteran 
complained of left knee pain.  On an October 1995 VA x-ray 
report of the knees, the left knee was normal.  There were 
no complaints or findings pertaining to a left knee 
disability on a VA examinations conducted in November 1998.  
On a March 1999 VA examination, the veteran stated that he 
had no pain in the left knee.  The examiner's assessment was 
that there was no left knee pathology to examination and 
x-rays were negative.  In a December 1999 addendum to the 
March 1999 examination report, the examiner stated that he 
did not feel there was any direct or indirect injury to the 
left knee.

The Board notes that the existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  A veteran's statements as 
to subjective symptomatology alone, such as complaints of 
pain, without medical evidence of an underlying impairment 
capable of causing the symptom alleged, generally is not 
sufficient evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  For example, 
where medical science has been unable to determine with 
certainty an underlying cause of certain symptoms, even when 
alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, special legislation has been required to enable VA 
to assist that population of veterans.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317; see also Hayes v. Brown, 9 Vet. App. 67, 
72 (1996) (holding that, although appellant as a lay person 
can certainly provide an account of symptoms he experiences, 
the appellant is not competent to provide a medical 
diagnosis).

In this case, there is no evidence to show the existence of 
a left knee disability.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a left knee disability claimed as secondary to 
service-connected fractures of the right tibia and fibula.  
38 U.S.C.A. §§ 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).

A Back Disability.

In November 1992, the veteran claimed service connection for 
a back disability secondary to injuries he sustained when he 
was hit by an automobile in service in 1962.  He stated that 
he started having problems with his back in 1968 due to the 
accident in 1962.  As noted above with regard to the claim 
for service connection for a right hip disorder, the service 
medical records reflected treatment for a simple comminuted 
fracture of the mid-tibia and fibula; a simple fracture of 
the right inferior pubic ramus; and abrasions of the face 
and right buttock.  There was no evidence of a back injury 
or disability in service.

The veteran submitted private medical reports dated in 1974 
showing that he was seen at that time for lumbar disc 
syndrome and a herniated nucleus pulposus at L4-5.  He was 
treated surgically by excision of the L4-5 disc.  A private 
medical report dated in 1981 showed the impression of 
scoliosis.

On a December 1992, VA Spine examination, the examiner noted 
that the veteran walked with a limp and that the right lower 
leg appeared with a slight curvature.  There was no 
deformity of the spine.  Musculature of the back and range 
of motion of the spine were within normal limits.  There was 
no pain on motion.  The diagnosis was that the spine was 
clinically within normal limits.

A January 1995 x-ray report pertaining to the spine showed 
disk disease, L4-5.  In April 1995, the veteran was seen for 
complaints of low back pain at a VAMC.  The assessment was 
mechanical low back pain.

On a June 1995 VA Joints examination, the examiner recorded 
the history of diskectomy in the 1970s and noted that x-rays 
of the lumbar spine showed significant evidence of 
degenerative joint disease in the lower lumbar spine, 
including mild scoliosis, significant joint space loss at 
the L3/4 interval with bridging osteophytes.  The impression 
based on the x-ray findings as well as findings on physical 
examination of the back was chronic low back pain with 
moderate to severe degenerative changes of the lumbar spine.

A June 1995 private examination report showed that the 
veteran complained of chronic low back pain.  The examiner 
noted that the walked with a mildly antalgic gait, favoring 
the right lower extremity.  The veteran had mild limitation 
of forward flexion.  The impression was chronic low back 
pain.

On an October 1995 VA examination report, the examiner 
recorded the veteran's 
history of the automobile accident in service in the 1960s 
and his subsequent experience of lower back problems for 
which he underwent a diskectomy in the 1970s.  The examiner 
stated that the veteran's back pain problems with his disc 
may or may not be related to something that happened in 
service.  He stated that it was impossible to tell if the 
veteran had an acute disc from that although his history did 
not sound like it.  On an October 1995 x-ray report, the 
radiologist's impression was that there was no significant 
change in the mild degenerative change in L4-5 joint space 
with osteophyte and joint space narrowing that was shown on 
the January 1995 x-ray report.

On a February 1997 VA examination report, the diagnosis was 
chronic low back pain beginning before and continuing after 
removal of two discs in the lumbar spine.  A February 1997 
x-ray showed degenerative bone and joint disease, 
lumbosacral spine and SI joints; and mild upper 
dextroscoliosis.

As noted above with regard to the right hip claim, on the 
November 1998 VA examination by Michael P. Moore, M.D., the 
veteran reported a history of having sustained a right 
pelvic fracture and a right hip fracture in the automobile 
accident in service.  There was no evidence that Dr. Moore 
reviewed the service medical records which show this history 
to be erroneous.  Upon examination, Dr. Moore noted that the 
veteran's gait was nonantalgic and symmetric.  The diagnoses 
included lumbar spondylosis; status post L5-S1 
laminectomy/diskectomy; and degenerative disc disease of the 
lumbar spine.  Dr. Moore stated that he was not able to 
state with a reasonable degree of medical certainty that the 
lumbar spondylosis and mechanical low back pain were related 
directly to the pelvic and hip injuries.

In March 1999, Dr. Huddleston found that the veteran had a 
mildly antalgic gait.  He diagnosed degenerative arthritis 
and degenerative disc disease of the lumbar spine.  He noted 
that the veteran had developed symptoms in 1971 initially in 
his back and that he did not feel that the veteran's 
service-connected right knee disorder (i.e., residuals, 
fracture, right tibia and fibula) caused his back condition.  
However, Dr. Huddleston rendered the opinion that the right 
knee pain and limp can and had exacerbated his low back 
condition over the years.

In the December 1999 addendum to his report, Dr. Huddleston 
stated that he and Dr. Moore were in agreement that the 
fractures in service did not cause the low back disorder but 
Dr. Huddleston reiterated his opinion that the 
service-connected knee injury can and had exacerbated the 
veteran's back condition over the years due to prolonged 
walking with an antalgic gait on the right which was due to 
his right knee degenerative arthritis.

In an April 2002 report, Dr. Huddleston stated that it was 
his medical opinion that the additional disability was 
limited to mild (2-3/10) back pain occurring historically 
only a couple of days per week.  Dr. Huddleston stated that 
the altered mechanics of prolonged walking with a limp can 
exacerbate the veteran's degenerative arthritis and 
degenerative disc disease of the lumbosacral spine.  He 
stated that, functionally, this additional disability would 
be limited to difficulty with prolonged walking and should 
not cause additional disability with sitting or short 
household or community distance walking.

The Board concludes that, based on Dr. Huddleston's opinion, 
service connection is warranted for the additional degree of 
back disability (but only that degree) that is the result of 
the antalgic gate caused by the service-connected residuals 
-- i.e., the right knee symptoms -- of the fracture of the 
right tibia and fibula.  Allen, 7 Vet. App. at 448.  The RO 
denied the claim in part, as shown by the August 2002 
supplemental statement of the case, because no significant 
limp was shown during examinations.  The Board notes that, 
although some medical reports do not address whether the 
veteran walked with limp and Dr. Moore specifically noted 
that the gait was nonantalgic and symmetric in November 
1998, several examination reports do reflect that the 
veteran walks with a limp or mildly antalgic gait, including 
the December 1992 and February 1997 VA examination reports 
and the June 1995 private examination report.  Moreover, 
although Dr. Huddleston has indicated that the additional 
degree of back disability is quite mild, that is a matter 
that is relevant to the assignment of a rating and not to 
whether service connection should be granted or allowed.  
Accordingly, the Board concludes that service connection is 
warranted on a secondary basis under section 3.310(a) for 
the additional degree of back disability (but only that 
degree) that is the proximate result of aggravation due to 
the antalgic gate caused by the service-connected residuals 
-- i.e., the right knee symptoms -- of the fracture of the 
right tibia and fibula.  Allen, 7 Vet. App. at 448.


ORDER

Service connection for a right hip disability including as 
secondary to a service-connected disability is denied.

Service connection for a left knee disability, claimed as 
secondary to service-connected fractures of the right tibia 
and fibula, is denied.

Service connection for the additional degree of back 
disability (but only that degree) that is the proximate 
result of aggravation due to the antalgic gate caused by the 
service-connected residuals of the fracture of the right 
tibia and fibula is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

